DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
The Examiner thanks Applicant for a thoughtful response with respect to each of the rejections previously applied by the Examiner and the amendments responsive to these rejections and the prosecution history as a whole. Applicant’s arguments, see “REMARKS”, filed 6/27/2022, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of all claims under these statutes has been withdrawn, leaving the claims in condition for allowance. 
The Examiner agrees with Applicant’s arguments that the claims define over the combination of Thiedemann and Crassin, both of which represent techniques utilizing the majority of then state of the art ray tracing and global illumination techniques, such that these may be considered some of the closest prior art of record.  In the interest of brevity and given applicant’s detailed remarks, the Examiner will not provide any further detailed reasons for allowance as Applicant’s remarks and the contents of the prosecution history make clear why the claims are allowable over the prior art of record. Thus the remaining claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613          


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613